Woodruff, J.,
dissented, on the ground that the provision of the Code relied on ought not to be regarded as changing the requisites or grounds nécessary to make, a case for inter-pleading; and that the mere statement that a third person claims the subject in litigation, without showing that the defendant is ignorant of the right, or is not fully able to protect himself against the claim of the third person, or without showing m some way that interpleading is necessary, is'not enough.
The object of the legislature in enacting section 133 of the Code was not to change the grounds of interpleading, nor to extend the remedy to new cases,t but merely to make the remedy simple, speedy, and summary. Hence the order should not be sustained in a case like the present, where no pretense of doubt is stated. Citing Bedell v. Hoffman, 2 Paige, 199; Bell v. Hunt, 3 Barb. Ch. 391; 8 Paige, 347; 2 Hoffm. Ch. Pr. 99, 100.
Hunt and Mason, JJ., were also understood to be for reversal.
Order affirmed, with costs.